*691ON REHEARING.
Day, J.
In a petition for rehearing our attention is called to the fact that the petition contains a count upon the quantum meruit, and it is insisted that under the instructions the jury must have found for the plaintiff under this count, and that the second instruction above considered could not have affected the case. Appellee, in support of this view, calls our attention to the following instruction of the court:
“5. Plaintiff’s counsel having admitted in the argument that the plaintiff has not constructed the bridge in controversy in a good, workmanlike manner, as required in the contract set up in the first count of his petition, you should, under his allegations in his second count in said petition, allow him a reasonable compensation therefor, as the same may appear from the testimony, not exceeding the contract price, to-wit: one thousand four hundred and twenty-five dollars, less the payment of one thousand dollars acknowledged in the petition, and what, if any, sum you may find from the evidence it would be necessary to make the same such a bridge in quality and value as you may find to be required by said contract ; but, if you find that the whole reasonable value of said bridge does not exceed one thousand dollars, the sum admitted to have been paid, you should find for the defendant. ” It is claimed that this instruction was not excepted to, and that it must be regarded as correct. We do not propose to consider the question of its correctness. It is evident that this instruction does not lose sight of the contract, nor contemplate a recovery independently of it. It directs the jury to allow a reasonable compensation, less what, if .any, sum they might find it would be necessary to make the bridge such an one in quality and value as required by the contract; hence it became very material to determine under what contract plaintiff was operating — whether under the original or the substituted one— and the question of ratification becomes an element in the right to recover, even under this instruction. Indeed, this *692view is necessary to the harmony and consistency. of the charge. In the first instruction the court charges that the first question for the jury to consider is whether defendant consented to the change in the construction of the bridge; and in the next instruction they are directed that they may infer such consent from certain enumerated acts. It cannot, therefore, be supposed that in the fifth instruction the court intended to charge that a recovery might be had independently of such consent. The \yhole case, as we understand it, was put to the jury upon the theory that some ldnd of a ratification of the changes in the plans made by Joseph Carlisle and others was necessary upon the part of the board, in order that plaintiff might recover, and this we understand the original argument of appellee to concede. The court erred, as we hold, in the instructions respecting the circumstances from which a ratification might be inferred.
The right to recover ujdou the quantum meruit alone, independently of a ratification of the change in the contract, was not passed upon in the court below, and we do not deem it proper to determine it now, in the present state of the record. Whatever is said in the foregoing opinion respecting the necessity of an acceptance of the bridge, to the right of plaintiff to recover, is limited to the right to recover upon the theory of the ratification of the change .in the contract. Whether the plaintiff may recover upon the quantum meruit ■simply, without showing an acceptance of the- bridge by the county, we for the present leave undetermined.
Appellee does not claim that the second instruction given 'by the court is correct. That it may have affected the 'defendant prejudicially there can, we think, be no doubt.
The petition for rehearing is
Overruled.